Citation Nr: 1421289	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-30 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the reduction of the rating for service-connected bilateral sensorineural hearing loss from 60 to 40 percent, effective February 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had Philippine Guerilla service from June 12, 1945 to December 20, 1945, and service with the Regular Philippine Army from December 21 to 29, 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO decreased the rating in effect for service-connected sensorineural hearing loss from 60 to 40 percent, effective from February 1, 2012.  The Veteran filed a notice of disagreement (NOD) in January 2012, and the RO issued a statement of the case (SOC) in October 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2012. 

As will be explained herein, in December 2013 the Veteran elected to withdraw the pending appeal.  The Board also notes that at that time, he also elected to cancel a travel Board hearing which had been scheduled for February 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and ).38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

In December 2013, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal the matter of whether the reduction of the rating for service-connected bilateral sensorineural hearing loss from 60 to 40 percent, effective February 1, 2012, was proper.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of whether the reduction of the rating for service-connected bilateral sensorineural hearing loss from 60 to 40 percent ,effective February 1, 2012, was proper, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a November 2011 rating decision, the RO decreased the rating in effect for the Veteran's service-connected sensorineural hearing loss from 60 to 40 percent, effective from February 1, 2012.  The Veteran timely appealed this determination.  Subsequently, the RO granted special monthly compensation (SMC) for loss of use of hearing, effective from June 28, 2013.  In a signed statement from the Veteran dated and received by VA in December 2013, he indicated that in light of the grant of SMC, he was withdrawing his appeal, as it had become moot and academic.  The Veteran's decision to withdraw his appeal was confirmed by the Veteran's representative in a May 2014 memorandum on file.  

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matter of whether the reduction of the rating for service-connected bilateral sensorineural hearing loss from 60 to 40 percent, effective February 1, 2012, was proper.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


